John D. Bennett, S.
Considering the respondent’s motion also as an -application to open his default, the motion to modify the order for a bill of particulars dated June 27, 1958 is granted by deleting therefrom item No. 5. Ordinarily, the names and addresses of witnesses to the negotiations between the parties may not be obtained by means of a bill of particulars (Schafrann v. Ruthberg, 43 N. Y. S. 2d 614). No facts have been alleged by petitioner which would entitle him to be considered within any of the recognized exceptions to this rule (Schafrann v. Ruthberg, supra). The cross motion for an order of preclusion is accordingly denied.
Settle order on five days’ notice.